DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8, 9 and 17-24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18, 19, 1-3, 5, 7, 13, 17 and 20  of prior U.S. Patent No. US 11275422. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 13 and 17 of U.S. Patent No. US 11275422. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed substantially the same subject matter involving selecting one of a first power feed unit and a second power feed unit as a supplying source of use power of an electronic device.
Instant Application
Patent
1. An electronic apparatus to which a connection apparatus is connectable, the electronic apparatus comprising: a first power feed unit that is capable of receiving internal power from a first battery in the electronic apparatus and of receiving external power from an external power supply which is a voltage higher than a valid battery voltage of the first battery, and preferentially outputs the external power rather than the internal power; a selection unit that selects one of the first power feed unit and a second power feed unit that is provided to the connection apparatus and feeds power to the electronic apparatus from the connection apparatus, as a supplying source of use power of the electronic apparatus; a first voltage determination unit that compares a voltage of an output of the first power feed unit with a first threshold value to determine whether the output of the first power feed unit is valid or invalid; a second voltage determination unit that compares a voltage of an output of the second power feed unit with a second threshold value to determine whether the output of the second power feed unit is valid or invalid; and a management unit that sets the first threshold value to be higher than the second threshold value in a first condition where the first power feed unit that receives the external power is selected by the selection unit and there is no first battery with the valid battery voltage, wherein the selection unit switches a selection destination to the second power feed unit in a case where the output of the first power feed unit is determined to be invalid by the first voltage determination unit and the output of the second power feed unit is determined to be valid by the second voltage determination unit in a state where the first power feed unit is selected.  

1. A power supplying system including an electronic apparatus and a connection apparatus connectable to the electronic apparatus, the power supplying system comprising: a first power feed unit that is provided in the electronic apparatus, is capable of receiving internal power from a first battery in the electronic apparatus and of receiving external power from an external power supply corresponding to a voltage higher than a valid battery voltage of the first battery, and preferentially outputs the external power rather than the internal power from the first battery; a second power feed unit that is provided in the connection apparatus, is capable of receiving internal power from a second battery in the connection apparatus and of receiving the external power from the external power supply corresponding to a voltage higher than a valid battery voltage of the second battery, and preferentially outputs the external power rather than the internal power from the second battery; a selection unit that selects one of the first power feed unit and the second power feed unit as a supplying source of use power of the electronic apparatus; a first voltage determination unit that compares a voltage of an output of the first power feed unit with a first threshold value to determine whether the output of the first power feed unit is valid or invalid; a second voltage determination unit that compares a voltage of an output of the second power feed unit with a second threshold value to determine whether the output of the second power feed unit is valid or invalid; and a management unit, causing the selection unit to preferentially select a power feed unit that receives the external power between the first power feed unit and the second power feed unit and setting the first threshold value and the second threshold value, that sets the first threshold value to be higher than the second threshold value in a first condition where the first power feed unit that receives the external power is selected by the selection unit and there is no first battery with the valid battery voltage, and that sets the second threshold value to be higher than the first threshold value in a second condition where the second power feed unit that receives the external power is selected by the selection unit and there is no second battery with the valid battery voltage, wherein the selection unit switches a selection destination to the second power feed unit in a case where the output of the first power feed unit is determined to be invalid by the 26 first voltage determination unit and the output of the second power feed unit is determined to be valid by the second voltage determination unit in a state where the first power feed unit is selected, and switches the selection destination to the first power feed unit in a case where the output of the second power feed unit is determined to be invalid by the second voltage determination unit and the output of the first power feed unit is determined to be valid by the first voltage determination unit in a state where the second power feed unit is selected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187